DETAILED ACTION 
Status of the Claims 
Applicants filed claims 1 – 17 with the instant application on 9 September 2019.  In a Preliminary Amendment filed on the same day, Applicants canceled claims 1 – 17 and added new claims 18 – 37.  Currently, claims 18 – 37 are available for substantive examination.

Application Data Sheet 
Applicants are required to amend their Application Data Sheet to reflect that the current application is properly considered to be a Continuation (CON), rather than a Divisional, Application.  The Examiner notes that Applicants have filed the current application as a Divisional of Application Serial Number 14/408,649 (the ‘275 patent), which status would normally prohibit the imposition of an obviousness-type double patenting rejection over the current claims (see 35 U.S.C. § 121).  MPEP § 804.01 states that “[t]he 35 U.S.C. 121 prohibition applies only where the Office has made a requirement for restriction,” which Requirement is proper “when independent and distinct inventions are presented for examination.”  However, the Examiner further notes that the Office imposed a Species Election Requirement in the application leading to the ‘275 patent (see Action of 10 June 2016), and not a Restriction Requirement.  Species Elections do not arise from an application comprising “independent and distinct inventions.”  Therefore, it is the Examiner’s position that the prohibition against obviousness-type double patenting rejections provided in 35 U.S.C. § 121 does not apply with respect to the ‘275 patent (see Double Patenting rejection, below).  
  In addition, see MPEP § 804.01: “Note that a patentee cannot retroactively recover the safe harbor protection of 35 U.S.C. 121  against nonstatutory double patenting by amending a patent that issued from a continuation-in-part application to only subject matter in the parent application and redesignating the CIP as a divisional of the parent application. See In re Janssen Biotech, Inc., 880 F.3d 1315, 1322, 125 USPQ2d 1525, 1529-30 (Fed. Cir. 2018)( "[A] patent owner cannot retroactively bring its challenged patent within the scope of the safe-harbor provision by amendment in a reexamination proceeding."); G.D. Searle LLC v. Lupin Pharm., Inc., 790 F.3d 1349, 1355, 115 USPQ2d 1326, 1330 (Fed. Cir. 2015)("Simply deleting that new matter from the reissue patent does not retroactively alter the nature of the [ ] application.").


Response to Species Election Requirement 
Receipt of Applicants’ Response to Species Election Requirement, filed 20 October 2020, is acknowledged.  Applicants have elected the species of oxycodone from the genus identified as drug, and the species of a styrene-isoprene-styrene copolymer from the genius identified as lipophilic mass base/elastomer.  No claims are amended therein.  Consequently, claims 18 – 37 are available for substantive examination to the extent that the drug is oxycodone and the lipophilic mass base/elastomer is a styrene-isoprene-styrene copolymer, to which the rejections below are applicable.

Information Disclosure Statement 
The Examiner has considered the information disclosure statement (IDS) filed 9 September 2019, which is now of record in the file.  

Objections to the Specification
The abstract of the disclosure is objected to because the Abstract comprises more than 150 words.  Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
Rejections Pursuant to 35 U.S.C. § 112 
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 20 - 32 are rejected pursuant to 35 U.S.C. § 112(b) (pre-AIA  35 U.S.C. § 112, ¶ 2), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
a.	Claims 21 – 32 all recite limitations directed, either generally or specifically, to the oxycodone solution in an organic solvent as recited in claim 18 “compris[ing] an ionic liquid.“  However, it is unclear from claim 18, or the claims in question, whether the ionic liquid is the organic solvent, or is present in the drug solution as a further component.  Consequently, one of ordinary skill in the art would be uncertain as to whether the claims in question require both an organic solvent or an organic solvent and one or more ionic liquid.  Appropriate correction or cancelation is required.
To determine whether a claim is patentable over the prior art, the claim terms must first be construed.  Genentech v. Wellcome Foundation, 29 F.3d 1555, 1563-64, 31 USPQ2d 1161, 1167-68 (Fed. Cir. 1994); MPEP § 2164.04.  Claim terms must be given their broadest reasonable interpretation consistent with the specification; that is, their plain meaning, unless Applicant has otherwise defined the term or terms in question in the specification.  In re Hyatt, 211 F.3d 1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000); In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989).  However, if Applicant elects to define specific claim terms, he/she must do so with reasonable clarity, deliberateness, and precision, and must set out his uncommon definition so as to give one of ordinary skill in the art notice of the change in meaning.  Intellicall, Inc. v. Phonometrics, Inc., 952 F.2d 1384, 1387-88, 21 USPQ2d 1383, 1386 (Fed. Cir. 1992).  
In the interests of compact prosecution, the Examiner shall interpret the limitations in question as being directed to a non-aqueous patch composition comprising an organic solvent and further comprising an ionic liquid.
b. 	Claim 20 recites a limitation directed to the amount of the anhydrous silicic acid powders in the patch preparation “is 0.1 to 0.4 times the amount of the drug solution.”  However, the limitation does not provide units associate with each component in the ratio of the limitation.  In this regard, the Examiner notes that the amount of silicic acid powders would likely be expressed in mass units, while the amount of drug solution would logically be expressed in volume units.  However, one of ordinary skill in the art would recognize that the amount of the drug could also be expressed in mass units, the mass depending on the volume of the drug solution and the concentration of the drug in the solution.  Consequently, one of ordinary skill in the relevant art would be uncertain as to how to correctly determine the appropriate ratio.  Appropriate correction or cancelation is required.

Rejections Pursuant to 35 U.S.C. § 103(a)
The following is a quotation of 35 U.S.C. § 103(a) that forms the basis for all obviousness rejections set forth in this Office Action:
(a)	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims pursuant to pre-AIA  35 U.S.C. 103(a), the Examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicants are advised of the obligation pursuant to 37 CFR § 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 18 – 20 and 33 - 37 are rejected pursuant to 35 U.S.C. § 103(a), as being obvious over US 2006/0036220 A1 to Kawahara, K., et al., published 16 February 2006, identified on the Information Disclosure Statement (IDS) filed 9 September 2019, cite no. 4 (USPATAPP) (Kawahara ‘220”), in view of US 2012/0065599 A1 to Eifler, R., et al., published 15 March 2012, identified on the IDS filed 9 September 2019, cite no. 6 (USPATAPP) (“Eifler ‘599”), US 7,785,622 to Ito, T., et al., issued 31 August 2010, identified on the IDS filed 9 September 2019, cite no. 3 (USPAT) (“Ito ‘622”), and US 2009/0258063 A1 to Udagawa, H., et al., published 15 October 2009, identified on the Information Disclosure Statement (IDS) filed 9 September 2019, cite no. 5 (USPATAPP) (“Udagawa ‘063”).
The Invention As Claimed 
	Applicants claim a non-aqueous patch preparation comprising an oxycodone solution in an organic solvent, a styrene-isoprene-styrene (SIS) copolymer, and anhydrous silicic acid powders, at 2% to 10% wgt of the preparation, wherein the oxycodone solution is retained in spaces between the powders, or in spaces between the powders and the lipophilic mass base, wherein the organic solvent is propylene glycol, 1,3-butanediol, polyethylene glycol, or propylene carbonate, and the patch preparation has 2% to 10% by weight of the anhydrous silicic acid powders, wherein the amount of the powders is 0.1 to 0.4 times the amount of the oxycodone solution, wherein the lipophilic mass base comprises SIS, a tackifier, and a softening agent, wherein the tackifier is a SIS resin, a polyterpene resin, a polyolefin resin, a polystyrene resin, an aromatic petroleum resin, rosin, or a hydrogenated rosin, wherein the softening agent is a fatty oil-based softening agents, purified lanolin, or liquid paraffin.
The Teachings of the Cited Art 
	Kawahara ‘220 discloses a transdermal drug delivery system (see Abstract), wherein the system can be in the form of a pressure-sensitive adhesive tape preparation preferably comprising a rubber-based pressure sensitive adhesive (see ¶[0034]), wherein the rubber-based pressure-sensitive adhesive comprises a rubbery elastic substance such as a styrene-isoprene-styrene block copolymer as an adhesive base (see ¶[0035]; cf. claims 18, 33 - 35), wherein the rubber-based pressure sensitive adhesive base comprises a tackifier such as a rosin resin, a terpene resin, or petroleum resin (cf. claims 33, 36), as well as a softening agent, such as liquid polybutene, liquid polyisobutylene, or mineral oil (cf. claims 33, 37), and a filler, such as titanium oxide or zinc oxide (see ¶[0036]), wherein the main adhesive base further includes other rubbery elastic substances (see ¶[0041]), wherein the adhesive matrix of the preparation can further comprise solubilizing agents (see ¶[0055]), wherein the preparation can comprise percutaneous absorption enhancers (see ¶[0056]), and wherein the preferred enhancers can include alcohol amines, such as diisopropanolamine, and fatty acids, such as isostearic acid and, preferably, combinations thereof (see ¶[0065]; cf. claims 28 - 32).  The reference does not disclose transdermal preparations comprising anhydrous silicic acid, at a loading of 2 to 10% wgt, wherein the amount of the silicic acid powders is 0.1 to 0.4 times the amount of the oxycodone solution, or preparations wherein the drug is oxycodone hydrochloride.  The teachings of Eifler ‘599, Ito ‘622, and Udagawa ‘063 remedy those deficiencies.
Eifler ‘599 discloses transdermal therapeutic systems (TSS’s) that comprise a backing layer, a single or multilayer matrix, and a protective film (see Abstract), wherein, when the TSS comprises the basic form of an active pharmaceutical species, the TSS may display the occurrence of marked "cold flow" (see ¶[0010]), wherein such problems of cold flow may be avoided by use of an active pharmaceutical species in the form of a salt (see ¶[0011]), along with at least one basic oxide (see ¶[0015]), and wherein the active pharmaceutical species may be oxycodone hydrochloride (see ¶[0029]).
	 Ito ‘622 discloses an adhesive patch for administration of a pharmaceutically active ingredient, the patch comprising a backing layer and a pressure-sensitive adhesive layer comprising the active ingredient and a tackifier resin, wherein the adhesive base comprises polyisobutylene and a styrene/isoprene/styrene block copolymer (see Abstract), wherein the tackifier resin is an acyclic saturated hydrocarbon resin (see Col. 2, ll. 17 – 19), wherein the adhesive layer further comprises a percutaneous absorption enhancer (see Col. 2, ll. 20 – 21; see also Col. 3, l. 64 – Col. 4, l. 28), wherein the patch further comprises a hydrophilic polymer, such as light anhydrous silicic acid as a particularly preferred polymer, present at a particularly preferred loading of from 0.5 to 10% wgt of the adhesive layer (see Col. 4, ll. 38 – 58), and wherein the adhesive layer may further comprise a fat as a softening agent (see Col. 5, ll. 11 – 22).
	Udagawa ‘063 discloses transdermal patches comprising a plaster layer, the plaster layer comprising an active ingredient (DMAE’s), an adhesive, and a fatty acid ester (see Abstract), wherein the plaster layer may further comprise additional components such as a plasticizer, a solubilizing agent, an absorption promoting agent, and a filler (see ¶[0038]), and wherein the filler, added to adjust the adhesive strength of the transdermal patch, may be an inorganic filler, preferably such as anhydrous silicic acid, present at 1 to 15% wgt of the adhesive layer (see ¶[0043]).
Application of the Cited Art to the Claims 
	It would have been prima facie obvious at the time of the invention to prepare a transdermal drug delivery system comprising a drug in an adhesive matrix comprising a styrene-isoprene-styrene block copolymer and additional rubbery elastic substances, as well as solubilizing agents, wherein the adhesive matrix further comprises a combination of diisopropanolamine and isostearic acid, as well as a tackifier, such as a rosin resin, a terpene resin, or petroleum resin, as well as a softening agent, such as liquid polybutene, liquid polyisobutylene, or mineral oil, and a filler, as taught by Kawahara ‘220, wherein the matrix further comprises anhydrous silicic acid at 0.5  – 10% wgt, as taught by Ito ‘622, as a filler in place of the titanium oxide or zinc oxide of Kawahara ‘220, and wherein the drug is oxycodone hydrochloride, as taught by Eifler '599.  One of skill in the art would be motivated to do so, with a reasonable expectation of success in so doing, by the express teachings of Udagawa ‘063 to the effect that inclusion of a filler such as anhydrous silicic acid can be used to adjust the adhesive properties of the adhesive matrix of the transdermal dosage form, and by the express teachings of Eifler '599 to the effect that inclusion of the salt forms of active drug species, such as oxycodone hydrochloride, in a transdermal dosage form can avoid issues such as cold flow of the adhesive from the dosage form, which issue can occur with the basic form of such drug.
	With respect to claim 1, which claim recites a limitation directed to the powder [anhydrous silicic acid] being insoluble in both the lipophilic mass base [SIS block copolymer], and the organic solvent [ionic liquid], the Examiner notes that the cited references are silent on the solubility of anhydrous silicic acid in the SIS adhesive and the ionic liquid (diisopropanolamine isostearate).  However, it is the Examiner’s position that, due to the identity between the claimed and disclosed compositions (the same adhesive, the same ionic liquid, and the same powder), the disclosed compositions would necessarily meet this express limitation, as recited in claim 2.  Furthermore, with respect to the limitations recited in claims 18 and 19, directed to the drug solution being “retained in the spaces between the powders or in the spaces between the powder and the lipophilic mass base,” the Examiner also notes that the cited references do not expressly disclose structures reading on these limitations.  However, as pointed out immediately above, given the identity between the claimed and disclosed compositions (the same adhesive, the same ionic liquid, and the same powder), the disclosed compositions would necessarily meet this express limitation.
	With respect to the limitations recited in claims 18 and 19, directed to the anhydrous silicic acid powder being present in the adhesive mass base at a loading of from 2 – 10% wgt (claim 1), and in an amount of from “0.1 to 0.4 times the amount of the drug solution” (claim 27), the Examiner notes that the references do not disclose compositions wherein the fillers are present in the adhesive base at loadings exactly congruent with these limitations.  However, it is the Examiner’s position that the cited art teaches a range of loadings components of the adhesive layer that significantly overlap with the claimed ranges and, as such, would render the claimed invention obvious.  See MPEP § 2144.05.  “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).”
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by claims 18 – 20 and 33 - 37 would have been obvious within the meaning of 35 USC § 103.

Obviousness-Type Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 18 – 20 and 33 - 37 are rejected on the grounds of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 8, 9, and 12 of US Patent No. 9,980,920 (“the ‘920 patent”), in view of Eifler ‘599. 
The instant claims have been described supra.  
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 8, 9, and 12 of the ‘920 patent are directed to a composition for a non-aqueous patch preparation comprising a drug, an organic solvent, and a powder which is insoluble both in the organic solvent and in a lipophilic plaster base material, wherein the powder is anhydrous silicic acid, wherein the lipophilic plaster base material comprises an elastomeric styrene-isoprene-styrene block copolymer, wherein the drug is selected from a small molecular medicinal compound, a protein medicine, an antigen peptide, or a nucleic acid derivative, and wherein the only powder in the composition is the anhydrous silicic acid.  The claims do not disclose oxycodone as the drug.  The teachings of Eifler ‘599, as set forth above, remedy this deficiency.
Claims 18 – 20 and 33 - 37 are rejected on the grounds of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 2, and 14 - 21 of US Patent No. 10,543,275 (“the ‘275 patent”), in view of Eifler ‘599. 
The instant claims have been described supra. 
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 2, and 14 - 21 of the ‘275 patent are directed to a composition for a non-aqueous patch preparation comprising a drug solution in which a drug is dissolved in an ionic liquid, a lipophilic mass base, and anhydrous silicic acid powders that are insoluble both in the ionic liquid and in the lipophilic mass base, wherein the drug solution is retained in spaces between the powders or in spaces between the powders and the lipophilic mass base, and the patch preparation has 2% to 10% by weight of the anhydrous silicic acid powders, wherein the amount of the powders is 0.1 to 0.4 times the amount of the drug solution, wherein said lipophilic mass base comprises styrene-isoprene-styrene block copolymer, wherein the drug is selected from a small molecular medicinal compound, a protein medicine, an antigen peptide, or a nucleic acid derivative, wherein the ionic liquid consists of one or more alkanolamine organic carboxylates, wherein the lipophilic mass base comprises an elastomer, a tackifier, and a softening agent, wherein the elastomer comprises one or more rubbers selected from the group consisting of synthetic rubbers, acrylic acid resins, and natural rubbers, wherein the synthetic rubber is selected from the group consisting of styrene-isoprene-styrene copolymer (SIS), silicon rubbers, polystyrene-butadiene copolymer, and polyisobutylene, wherein the tackifier is selected from the group consisting of a SIS resin, a polyterpene resin, a polyolefin resin, a polystyrene resin, an aromatic petroleum resin, rosin, and hydrogenated rosin, and wherein the softening agent is selected from the group consisting of petroleum-based softening agents; fatty oil-based softening agents; purified lanolin; and liquid paraffin.  The claims do not disclose a patch preparation wherein the drug solution comprises oxycodone.  The teachings of Eifler ‘599, as set forth above, remedy this deficiency.
	NO CLAIM IS ALLOWED. 

CONCLUSION
Any inquiry concerning this communication or any other communications from the examiner should be directed to Daniel F. Coughlin whose telephone number is (571)270-3748.  The examiner can normally be reached on M-F 8:30 am - 5:30 pm.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, David J Blanchard, can be reached on (571)272-0827.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see <http://pair-direct.uspto.gov>.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTP Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
/DANIEL F COUGHLIN/
Examiner, Art Unit 1619	

/DAVID J BLANCHARD/             Supervisory Patent Examiner, Art Unit 1619